DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/06/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 01/06/2021 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method of analyzing and filtering light scattering data from a sample potentially containing a non-target compound, comprising the steps of: analyzing the light scattering data to determine a level to discard the at least one outlier includes the steps of analyzing photon counts, identifying and quantifying the mode of the photon count distribution, defined as the most likely value to find in a sample of a given set of photon counts, and using the mode of the photon count distribution
Claims 2 and 4-20 are allowable because they are dependent on claim 1 or an intermediate claim.

CORBETT et al (US 2018/0266931 A1) is the closest prior art to the Applicant’s claimed invention.  However, CORBETT et al does not teach of identifying and quantifying the mode of the photon count distribution, defined as the most likely value to find in a sample of a given set of photon counts, and using the mode of the photon count distribution to eliminate the at least one outlier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886